R-565




                                June 28, 1947


Honorable V. H. Sagebiel                  Opinion No. V-275
County Attorney
Gillespie  County                         Re:   Authority of County
Fredericksburg,   Texas                         Clerk to correct the
                                                record of an instru-
                                                ment improperly    re-
                                                corded in the records
                                                of his office.

Dear   Sir:

              We refer to your letter   of June 11, 1947, in which you
submit     the following:

               “The county clerk of this county has requested informa-
          tion regarding his authority, if any, to make corrections   in
          the county ‘reaords of deeds, deeds of trust, etc., where it
          appears that at the tune an instrument was recorded an omis-
          sion of words, mames or signatures was made, presumably
          through clerical  error, and the error is discovered   some
          years later.”

            We believe the correct rule is stated in 45 American         Ju-
risprudence,  page 459, section 71, where it is said:

               *No custodian of records is authorized to tamper with
          them. Even where a record is defettively     made, the record-
          er cannot correct the mistake on his own motion, especially
          where he acts at the suggestion of one not a party to the in-
          strument; the alteration is to be disregarded.  and the record
          is to be regarded as it stood before it was tampered with...”

              The rule as stated in 53 Corpus Juris,    page 618, Section
29, is:

                “Although there is authority that the correction  or al-
          teration of a public record by the recording officer is with-
          out authority of law, it is generally held that a recording
          officer while in office may alter or amend his record by
          correcting    mistakes or supplying omissmns    so a6 to make
          it conform to the facts; in fact, it has been held that it is
          the duty of the recording officer to correct mistakes    and to
Hon. Y. H. Sagebiel,     Page    2




      supply omissions    in records whenever he discovers      them
      from data in his office.    Changes in a public record may be
      made only by or under official authority.      It has been stated
      that the correction   must be made by thk officer who com-
      mitted the error.    One who IS no loneer m offlee cannot.
      without statutory authority, amend a”record made by him
      while in office, or complete a record which he had begun
      but which was incomplete     at the time he ceased to hold of-
      fice; but an officer who is re-elected    to the same office
      may amend a record made by him          If in a former year
      while in office under a different el%tion.“(Emphssis       added)

           There     is no Texas        statute authorizing   such corrections.

           We .no$? your reference   to Article 6595. R,C,S.,  which
requires  recorders  to “record  every instrument of writing au-
thorized to be recorded by him, which is deposited with him for
record,  with the acknowledgement,    proofs, affidavits and certifi-
cates thereto attached, in the order deposited for record by enter-
ing them word for word and letter for letter. . ~ .*

           Article    6596,   R.C.S.,     reads:

           ‘Every   such instrument   shall be cansidered  as r&cord-
      ed from the time it was deposited for record; and the clerk
      shall certify under his hand and seal of office to every such
      instrument of writing so recorded,     the hour, day, month and
      year when he recorded it, and the book and page or pages in
      which it is recorded;   and when recorded deliver the same
      to the party entitled thereto.”

           Articles 6595 and 6596, when read together, mean that
the instrument which bears the certificate reqaired by Article
6596 is the instrument as recorded.

            We are of the opinion that a county clerk is not author-
ized to make   any change or correct any error in any deed or deed
of trust record of his office which was made by any officer other
than himself or his deputies.   We do not mean to hold that any
party may not have an improperly      recorded instrument   re-recorded
omitting the former clerk’s   certificate.   Possibly that procedure
would serve the desired purpose in this case.

                                     SUMMARY

           A county clerk is not authortned to correct errors
      in the record of a deed or deed of trust which has been
      improperly   recorded by a predecessor   in office, but may
    .



               Hon. V. k. Sagebiel,     Page   3



                     correctly     re-record    eueh iartrumemt      in the proper
I                    records     of his office.

                                               Yuurr’ve~y   truly,

                                               ATTORNEY     GE




                                               BY

                                                                              A8sis4aiat
               WTW: sl




        . ..